Citation Nr: 0527546	
Decision Date: 10/12/05    Archive Date: 10/25/05	

DOCKET NO.  05-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1944 
to April 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Adenocarcinoma of the lung is shown to be causally or 
etiologically related to asbestos the veteran was exposed to 
during service. 



CONCLUSION OF LAW

Adenocarcinoma of the lung was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

In this regard, the Board observes that this decision 
represents a complete grant of the benefit sought on appeal, 
and as such, a discussion of the notice and assistance 
requirements of the VCAA is unnecessary.  The veteran 
obviously could not be prejudiced by any possible deficiency 
in the notice and assistance requirements under the VCAA if 
the complete benefit sought on appeal is granted, as is the 
situation in this case.  Therefore, the Board will dispense 
with any further discussion of the VCAA.

The veteran essentially contends that he has lung cancer that 
is a result of asbestos he was exposed to during service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for certain chronic 
diseases such as a malignant tumor, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
clearly has evidence of a current disability.  Information 
from the veteran's private physician reflects that the 
veteran was found to have a pulmonary nodule in his right 
lung that was subsequently determined to be adenocarcinoma of 
the right lung.  The veteran underwent surgery in October 
2003, specifically a limited right thoracotomy and a complete 
right middle lobectomy with complete mediastinal 
lymphadenectomy.  

In addition, for purposes of this decision, and given the 
veteran's active service in the Navy during World War II, it 
is presumed that the veteran was exposed to asbestos.  The 
remaining question is whether there is medical evidence of a 
nexus or relationship between a current disability and the 
asbestos the veteran is presumed to have been exposed to 
during service.  

In this regard, the veteran was afforded a VA examination in 
April 2004 and following that examination it was the 
examiner's opinion that the adenocarcinoma was less likely 
than not caused by or the result of inservice asbestos 
exposure.  The examiner commented that the veteran certainly 
did have a direct asbestos exposure for approximately one 
year while in service but the location of the tumor, being 
nonpleural, more central lobar, and adenocarcinoma, tended to 
lend itself against it being an asbestos-related tumor.  The 
Board notes, however, that this examination was not performed 
by a physician, but rather by a physician's assistant.

Given the medical article submitted by the veteran and the 
fact that the April 2004 VA examination was conducted by a 
physician's assistant rather than a physician, the Board 
decided to obtain an expert medical opinion from the Veterans 
Health Administration to answer the question whether the 
veteran's adenocarcinoma of the lung was causally or 
etiologically related to asbestos he was exposed to during 
service.  A June 2005 report from that expert physician 
reflects that the veteran's claims file was reviewed in 
detail.  The physician acknowledged that it was true that the 
incidence of lung cancer, of all types, was increased with 
asbestos exposure and the incidence of lung cancer was about 
five times higher in asbestos-exposed workers compared to 
similar nonsmokers not exposed to asbestos.  However, the 
physician explained that many of those cases had fibrosis 
which appeared to precondition the development of the cancer 
and that the veteran's chest X-rays and CAT scans prior to 
his surgery did not show fibrosis like that described with 
asbestosis.  As a result, the physician concluded that:  "In 
my opinion, the adenocarcinoma of the right lung is not 
likely causally or etiologically related to asbestos he was 
exposed to during service."  

The veteran was provided a copy of this opinion, and he in 
turn provided that opinion to his treating physician and 
requested that he provide an additional opinion.  An August 
2005 opinion from Stephen D. Cassivi, M.D., acknowledged the 
incidence of lung cancer in individuals exposed to asbestos 
and the fact that interstitial fibrosis appeared as a 
possible precondition to the development of cancer.  Dr. 
Cassivi indicated that he had reviewed the veteran's X-rays, 
and more specifically his CT scan which had been read by 
radiologists at the Mayo Clinic.  He stated the veteran's 
lungs did show areas of interstitial infiltrates bilaterally 
that had been present since the first examination in August 
2002.  He stated they were variously described as 
interstitial filtrates bilaterally versus scattered areas of 
fibrosis and nodular infiltrate of both lungs.  He stated 
that these were likely pleural plaques which were associated 
with asbestos exposure.  Dr. Cassivi summarized that he 
believed there was evidence to conclude that the veteran's 
asbestos exposure was as likely as not a significant 
contributing factor to his development of the primary 
bronchogenic carcinoma. 

Based on this record, the Board finds that there is an 
approximate balance of positive and negative evidence.  In 
particular, the Board discounts the opinion provided by the 
physician's assistant provided following the April 2004 VA 
examination, and believes that the June 2005 VHA opinion and 
the August 2005 opinion from Dr. Cassivi places the claim in 
relative equipoise that warrants a favorable determination of 
the veteran's claim.  Accordingly, resolving any reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for adenocarcinoma of the lung is 
warranted.  



ORDER

Service connection for adenocarcinoma of the lung is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


